Title: To George Washington from Tobias Lear, 23 February 1795
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          Georgetown [D.C.] 23d february 1795
        
        I have been duly honored with your respected favor of the 18th instant, and feel very grateful for the communication you have had the goodness to make respecting Mister Weston’s movements towards this quarter.
        From my anxiety to see this great work progressing as it ought, I am apprehensive, my dear Sir, that I have intruded myself too often upon you on this subject. If I have I pray you will forgive me, and impute my so doing to the true motive: And permit me to add, that I should be very unhappy if I conceived that an observance of your wonted punctuality in answering letters, should at any time call your attention to mine in this way; unless at a moment when you might find it perfectly convenient and agreeable to reply to them.
        It is to be regretted that Mister Weston had not communicated his intended rout to the Directors of the Potomac Company that measures might have been concerted to meet him up the River. As it is, we must prevail upon him, if possible, to retrace his steps (in case he comes down by the River) as far back as Shanandoah.
        At a Meeting of the Directors on Monday last Colo. Fitzgerald laid before them a letter he had just recd from Mr Weston, in which he mentions that the letter which had been written to him by the Directors of the Potomac Company in July last, was put

into his hands but a few weeks ago: and adds, that he shall be in Alexa. the latter part of this month, after visiting Lebanon.
        On the 14th instant the Locks at the Little Falls were filled for the first time, and I have the pleasure to inform you that everything expected from the experiment was answered in the most satisfactory manner: the work proved tight and gave not the smallest evidence of insecurity altho the water was let in until it flowed over all the gates, which was giving as great a weight of water to the works as there can, in an event, be a necessity of their sustaining.
        On Monday the delinqunt shares were sold at Alexa. and on Wednesday in this place. 24 were set up in the former & 13 in the latter. As there were but few persons who appeared disposed to purchase, it was thought best that some person should bid on behalf of the Company, to prevent those shares, which had within a triffle of the whole subscription & interest due upon them, from being sold for less than the balance due to the Company. In consequence of which 25 shares are still left undisposed of, the avarage of the sales being about 460 dollars per share, which was short of the subscription & interest upon the several calls, about 100 dollars. The determination to sell delinquent shares was attended with a good effect as you will readily observe, by there being only 37 offered for sale. Those bid off by the agents for the Company are directed to be sold, whenever a sum shall be offered for them that will cover the original sums due & interest upon the same until sold.
        On the subject of the inclined plane I have heard much, and beleive it to be applicable to great advantage in most cases; but whether it can be brought forward at the Great falls or not seems doubtful: on this subject Mr Weston will be particularly interrogated.
        Grateful for Mrs Washington’s kind remembrance & good wishes, I beg that she may be assured of my best & warmest respects—and my young friends of my tender regards. With every sentiment of the most sincere & respectful attachment, I have the honor to be, Your grateful & most affectionate friend
        
          Tobias Lear.
        
      